DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #901, #1201, #1810-1815 and #1820-1824.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4, 10, 12 and 14-16 are objected to because of the following informalities:  
The phrase “said first diffractive structure” in line 6 of claim 1, line 11 of claim 1, line 2 of claim 11, line 10 of claim 12, lines1-2 of claim 14, line 6 of claim 15, line 11 of claim 15 and lines 2-3 of claim 16 should be changed to the phrase “said at least one diffractive structure”.
The term “given” in line 7 of claim 1 and line 8 of claim 15 should be deleted.
The phrase “the optical component” in line 20 of claim 1, line 8 of claim 2, line 9 of claim 3, line 8 of claim 4 should be changed to the phrase “optical security component”.
The phrase “The optical component” in line 1 of claim 3, line 1 of claim 4
The phrase “said first subset” in line 3 of claim 3, line 3 of claim 4, line 4 of claim 4, line 5 of claim 4 should be changed to the phrase “said at least one subset”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the movement” in lines 20-21. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 4-14 do not cure the deficiencies of independent claim 1 and are rejected for the same rationale.

Claim 2 recites the limitation “the crossing” in line 9. There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation “said first regions” in line 5. There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785